DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 10/19/2021 has been entered.  Claims 1-20 remain pending in the application.  Claims 7 and 17 remain withdrawn from consideration.
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification and Claims 1-6, 9-16 and 18-20.
The previous 35 USC 112 rejections of Claims 1-20 are withdrawn in light of Applicant’s amendment to Claims 1-20.  



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed disclosure fails to provide basis for a fan “only receiving a first driving signal” or “only receiving a second driving signal”.  See 112(a) rejections below for more discussion.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “control unit” in Claim 3.  It is noted that in Claim 12, “control unit” is not interpreted under 112(f) because sufficient structure is recited.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Recitation of “only receiving” , such as in Claims 1 and 12, does not have basis in the original disclosure.  “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (MPEP 2173.05(i)).  The original disclosure enables receiving a first and second driving signal to drive the fan.  However the disclosure does not enable receiving “only 
With respect to Applicant’s Figure 3, a drawing not showing an element does not provide support for a negative limitation.  The “mere absents of a positive recitation is not basis for an exclusion”  See MPEP 2173.05(i).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oljaca et al. US Pub. 2006/0181232, in view of Gami et al. US RE. 34,399

With respect to Claims 1 and 12, Oljaca et al. disclose a method for controlling a fan 112 in a fan open loop start-up stage (t1-t4, see Figure 4, closed loop operation is after t4, Paragraph 0038, lines 1-5, hereafter spin up) including a first time period (t1-t2) and a second time period (t3-t4), comprising: during a full period (time between t1-t2) of the first time period (t1-t2) of the fan open loop start-up stage (spin up), a motor 111 of the fan 112 continuously only receiving a first driving signal (see Figure 2, “fan 1, Paragraph 0028, lines 12-13 and Paragraph 0034, lines 1-4) directly enters the first time period (t1-t2) of the fan open loop start-up stage (spin up) when starting to drive the fan 112; during the second time period (t3-t4) of the fan open loop start-up stage (spin up), the motor 111 of the fan 112 continuously only receiving a second driving signal (see Figure 2, “fan voltage” /PWM between 100-75%, hereafter V2) to drive the fan, wherein an initial signal value (50% V1) of the first driving signal V1 is at a minimum duty cycle for starting the fan (Paragraph 0028, lines 1-16).  Although Oljaca et al. disclose most of the limitations of the claim, including (see instant Claim 12) an impeller (not labeled but clearly seen in Figure 1 attached to 111), a control circuit 100 comprising a control unit 102/104 and a motor 111 connected to the impeller and electrically connected (via 108, see Figure 1) to the control unit 102/104 (see Figure 1), Oljaca et al. is silent on wherein a signal value of the first driving signal is initially greater than a signal value of the second driving signal, and decreases from a beginning of the first driving signal until being equal to the signal value of the second driving signal; an initial signal value of the second driving signal is at a minimum duty cycle for operating the fan, and the minimum duty cycle for starting the fan is larger than the minimum duty cycle for operating the fan.  Gami et al. disclosing a drive motor, specifically teach a signal value (value of 72, see Figure 4, 3 amps ) of the first driving signal 72 is initially greater than a signal value (value of 76, see Figure 4, 2 amps) of the second driving signal 76, and decreases from a beginning (zero rpm, see Figure 4 top) of the first driving signal 72 until being equal to the signal value (2 amps) of the second driving signal 76; an initial signal value (left side of 76 in Figure 4, 2 amps) of the 3, this is identical to Gami et al. Figure 4, bottom.  The simple adaptation of control signals is well within a level of ordinary skill in the art of pump fabrication.

With respect to Claims 2 and 13, as they depend from Claim 1 and 12, respectively, Gami et al. further teach the signal value (value of 76, see Figure 4, 2 amps) of the second driving signal 76 is a constant value (2 amps, see Figure 4).

With respect to Claims 6 and 16, as they depend from Claims 1 and 12, respectively, Gami et al. further teach. the signal value (value of 72, see Figure 4, 3 amps ) of the first driving signal 72 linearly decreases (see 72 in Figure 4).

With respect to Claim 8, as it depends from Claim 1, Oljaca et al. disclose . the first time period (t1-t2) and the second time period (t3-t4) are adjusted (Paragraph 0028, lines 1-25) for a different fan (fan of “the manufacture”, Paragraph 0028, line 18) but the sum (t1-t2 + t3-t4) of the first time period (t1-t2) and the second time period (t3-t4) is always the same (t1 to t4 does not change, see Figure 2).

With respect to Claims 9 and 18, as they depend from Claims 1 and 12, respectively, Oljaca et al. disclose the first driving signal (V1) and the second driving signal (V2) are PWM signals (“PWM”, Paragraph 0041, lines 1-8) or DC voltage waveform signals.

With respect to Claims 10 and 19, as they depend from Claims 1 and 12, respectively, Oljaca et al. disclose at a beginning (at 50% PWM) of the first time period (t1-t2), the first driving signal (V1) increases a rotational speed (“starts”, Paragraph 0028, lines 12-14) of the fan 112.  

With respect to Claims 11 and 20, as they depend from Claims 10 and 19, respectively, although Oljaca et al. disclose most of the limitations of the claim, including 1-t2) of the first time period (t1-t2), the first driving signal (V1) increases the rotational speed (0 to maximum speed, Paragraph 0028, lines 12-15) of the fan 112, Oljaca et al. is silent on during a full period of the second time period, the second driving signal increases the rotational speed of the fan.  Gami et al. disclosing a drive motor 152, specifically teach during a full period of the second time period, the second driving signal 76 increases the rotational speed of the motor (see Figure 4 top, rpm does not achieve 3600 till after the 8 seconds).  Gami et al. teach the second driving signal increases the rotational speed of the motor advantageously reduced the amount of current needed for startup (Column 4, lines 11-20).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the second driving signal increases the rotational speed of the motor as taught by Gami et al., in the pump disclosed by Oljaca et al. to have advantageously reduced the current needed for startup.


Claims 3-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oljaca et al., in view of Gami et al. (both mentioned previously), in further view of Ho US Pub. 2007/0001635.

With respect to Claims 3 and 14, as they depends from Claims 1 and 12, respectively, although Oljaca et al. disclose most of the limitations of the claim, including the fan 112 comprises an impeller (not labeled but clearly seen in Figure 1 attached to 111) and a control circuit 100, the motor 11 is connected to the impeller and drives the 4, at 75% voltage, hereafter V3) to drive the fan according to the feedback signal (Tdiode, see Figure 1, Paragraph 0041, lines 1-8), both  Oljaca et al. and Gami et al. are silent on the detection unit detects the current phase or back emf of the motor to output a feedback signal to the control unit.  Ho disclosing a sensor-less motor, specifically teaches a detection unit 124, the detection unit detects the current phase (“rotor flux”, Paragraph 0036, lines 3-6) or back emf of the motor to output a feedback signal 118 to a control unit 110.  Ho teaches the detection unit producing a third driving signal advantageously optimized the torque per ampere operation of the unit (Paragraph 0047, lines 6-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the detection unit and third driving signal taught by Ho, in the control unit disclosed by Oljaca et al., to have advantageously optimized the torque per ampere operation of the unit.  This modest modification is only connecting the detector and associated hardware to produce the third signal, based on current phase, taught by Ho, to the control unit disclosed by Oljaca et al.

With respect to Claim 4, as it depends from Claim 3, Oljaca et al. disclose . the first driving signal (see Figure 2, “fan voltage” between 50-100%, hereafter V1), the second driving signal (see Figure 2, “fan voltage” between 100-75%, hereafter V2) and 4, at 75% voltage, hereafter V3) are provided by the control unit 102/104 (see Figure 1).

With respect to Claims 5 and 15, as it depend from Claims 3 and 12, respectively,  Oljaca et al. disclose the third driving signal (V3) is PWM signal (“PWM”, Paragraph 0041, lines 1-8) or DC voltage signal.


Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments see Remarks, second paragraph under 103 rejections, namely the prior art does not disclose “the fan continuously only receiving”, it is noted that the features upon which applicant relies (i.e., “only receiving”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Applicant’s arguments with respect to Hayashi and Huynh, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
01/10/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746